(pRA^l                                                      WR-83,223-02
         FILED IN                            {%/'&/1$                                   COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                H,^71~j£^-                                     Transmitted I^I/^iFmbISaS
                                     v^                          t^rfi* "%k^.iSkS"^*   Accepted 12/21/2015 10:06:13 AM
     December 21, 2015                    No. WR-83.223-02 r^-/f-~~^                                    ABEL ACOSTA
                                                                                                               CLERK

   ABEL ACOSTA, CLERK                            In the
                                     Court of Criminal Appeals
                                            at Austin, Texas




                                            No. 618633-B
                                       In the 338th District Court
                                          Harris County, Texas




                    EX PARTE GORDON RAYMOND WALKER




          APPLICANT'S MOTION REQUESTING EXTENSION FROM
                          COURT'S OCTOBER 14, 2015 ORDER


      TO THE HONORABLE COURT OF APPEALS:


            APPLICANT, Gordon Raymond Walker, respectfully moves for an extension

      of time in the above-captioned case to comply with this Court's October 14, 2015,

      order. In support of its motion, applicant submits the following:

            1.      Applicant pled guilty to indecency with a child by exposure on April 10,
                    1992. He was placed on community supervision for ten years. On
                    February 2, 2002, applicant pled true to allegations in a motion to
                    adjudicate, and applicant was sentenced to two years confinement in the
                    Institutional Division of the Texas Department of Criminal Justice.
            2.      After an initial applicant for writ of habeas corpus was dismissed,
                    applicant filed an application for writ of habeas corpus in cause number
                    618633-B.

            3.      On July 24, 2015, the trial court entered findings of fact and conclusions
                    of law recommending that relief be denied to the second through fourth
             grounds for relief, and making no recommendation as to the first ground
             for relief.

      4.     On October 14, 2015, this Court ordered that the parties submit briefs
             regarding applicant's first ground for relief. The briefs were ordered to
             be filed on or before December 14, 2015. Exparte Walker, No.-83,223-
             02 (Tex. Crim. App. 2015) (unpublished order).
      5.     Counsel for applicant was contacted by the State to see if applicant
             would be unopposed to the State requesting an extension to file its
             response. Applicant was unopposed.
      6.     Counsel for applicant has been informed by the State that there is a
             potential resolution that would render this application moot.
      7.     Should it be necessary, applicant requests a 30-day extension of time,
             until January 14, 2015, to file its response.

      WHEREFORE, the State prays that this Court will grant the requested

extension.




                                       /s/Mandy Miller
                                       Mandy Miller
                                       Attorney for Gordon Raymond Walker
                                       2910 Commercial Center Blvd., Ste. 103-201
                                       Katy, TX 77494
                                       SBN 24055561
                                       (832) 900-9884
                                       FAX (877) 904-6846
                                       mandy(a),mandymillerlegal.com
                           CERTIFICATE OF SERVICE


      Appellant has mailed a copy of the foregoing instrument to counsel for the

State of Texas via electronic mail at the following address:

Linda Garcia
Harris County District Attorney's Office
Garcia_Linda@dao.hctx.net
                                         /s /Mandy Miller
                                         Mandy Miller
                                         Attorney for Gordon Raymond Walker
                                         2910 Commercial Center Blvd., Ste. 103-201
                                         Katy, TX 77494
                                         SBN 24055561
                                         (832) 900-9884
                                         FAX (877) 904-6846
                                         mandy@mandymillerlegal.com


Date: December 21, 2015